         Case 1:20-cv-03082-MKD      ECF No. 24    filed 03/05/21   PageID.2362 Page 1 of 3




 1                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
 2
                                                                          Mar 05, 2021
 3                          UNITED STATES DISTRICT COURT                      SEAN F. MCAVOY, CLERK




 4                        EASTERN DISTRICT OF WASHINGTON

 5   KRYSTAL M.1,                                       No. 1:20-cv-03082-MKD

 6                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 7   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
 8   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
 9   SECURITY,                                          ECF Nos. 22, 23

10                          Defendant.

11            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 23,

12   requesting remand of the above-captioned matter to the Commissioner for

13   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

14   405(g). Attorney D. James Tree represents Plaintiff. Attorney Danielle Mroczek

15   represents Defendant. The parties have consented to proceed before a magistrate

16   judge. ECF No. 8.

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 1:20-cv-03082-MKD     ECF No. 24    filed 03/05/21    PageID.2363 Page 2 of 3




 1         After consideration, IT IS HEREBY ORDERED that:

 2         1. The parties’ Stipulated Motion for Remand, ECF No. 23, is GRANTED.

 3         2. The above-captioned case be REVERSED and REMANDED to the

 4   Commissioner of Social Security for further administrative proceeding pursuant to

 5   sentence four of 42 U.S.C. § 405(g).

 6         On remand, the parties stipulate that the Appeals Council will instruct the

 7   ALJ to:

 8             • Take any steps necessary to develop the administrative record;

 9             • Provide the claimant an opportunity for a new hearing and to submit

10                additional evidence in support of her claim;

11             • Evaluate the claimant’s fibromyalgia;

12             • Reevaluate the opinion evidence;
13             • Reevaluate the residual functional capacity; and
14             • If warranted, obtain supplemental vocational expert evidence.
15   See ECF No. 23 at 1-2.
16         3. Judgment shall be entered for PLAINTIFF.
17         4. Plaintiff’s Motion for Summary Judgment, ECF No. 22, is STRICKEN
18   AS MOOT.
19         5. Upon proper presentation, this Court consider Plaintiff’s application for
20   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).



     ORDER - 2
      Case 1:20-cv-03082-MKD    ECF No. 24    filed 03/05/21   PageID.2364 Page 3 of 3




 1        The District Court Executive is directed to enter this Order, enter

 2   Judgment, forward copies to counsel, and CLOSE THE FILE.

 3        DATED March 5, 2021.
                                s/Mary K. Dimke
 4                              MARY K. DIMKE
                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
